Citation Nr: 0631661	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic brain syndrome secondary to cerebral and 
intracranial trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from May 1969 to September 1970 
and from May 1974 to September 1974.  

In October 2000, the Board of Veterans' Appeals (Board) 
found that new and material evidence had not been received 
to reopen a claim for service connection for residuals of a 
head injury, to include an acquired psychiatric disorder.  
The claim presently on appeal is framed as whether new and 
material evidence has been submitted to reopen a claim for 
service connection for chronic brain syndrome secondary to 
cerebral and intracranial trauma.  However, the Board finds 
that the prior adjudication was of the same claim, however 
styled.  Ashford v. Brown, 10 Vet. App. 120 (1997).   

This matter comes before the Board from a February 2003 
rating decision.  In July 2005, the veteran appeared at a 
hearing at the RO before a Veterans Law Judge (VLJ).  VA was 
unable to make a recording of that hearing; subsequently in 
May 2006, the veteran appeared at another hearing at the RO 
before a different VLJ.  As two different VLJs have held 
hearings with regard to the issue in this appeal, a panel of 
three VLJs will decide this appeal.  See 38 C.F.R. § 20.707 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (Court) issued a decision 
in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims.  The Court requires 
that VA, by way of a specific notice letter, (1) notify 
the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and 
material evidence is); (2) notify the claimant of the 
evidence and information necessary to substantiate each 
element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would 
be required to substantiate the element or elements 
needed for service connection that were found 
insufficient in the prior denial on the merits.  Id.  

Review of the record shows that an August 2001 letter 
sent to the veteran explained what qualifies as new 
evidence and material evidence.  Also, a letter dated 
in January 2002 notified the veteran as to the evidence 
and information necessary to substantiate each element 
of the underlying service connection claim.  However, 
neither of the letters or subsequent notifications 
indicated the reasons for the prior denial or what 
specific evidence would be required to substantiate the 
elements that were found insufficient in the prior 
denial.  In the last adjudication of the claim in 
October 2000, the Board noted that new and material 
evidence had not been received showing that the veteran 
incurred pertinent disability during his first period 
of service (it happened after his discharge) or that 
pertinent disability was aggravated during his second 
period of service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the reason for the previous denial; 
(2) notifies the veteran of the evidence 
and information necessary to reopen the 
claim; and (3) notifies the veteran of 
what specific evidence would be required 
to substantiate the elements needed to 
grant the veteran's service connection 
claim (i.e., evidence that pertinent 
disability was incurred or aggravated 
during his first period of service, 
evidence that his first period of 
service extended beyond September 1970, 
or that pertinent disability was 
aggravated during his second period of 
service).  This notice is outlined by 
the Court in Kent supra. 

2.  The RO should readjudicate the 
issue.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________       
______________________________ 
          MARK 
GREENSTREET                                    GEORGE R. 
SENYK
             Veterans Law 
Judge                                            Veterans 
Law Judge
       Board of Veterans' Appeals                                  
Board of Veterans' Appeals

                         
                         
_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


